Per Curiam.
This case in all its facts, and in respect to the -questions reserved, is similar to Rasmussen v. Baker, supra, except that in this case the plaintiff contests the election of the defendant to the office of county and prosecuting attorney, and the number of votes counted and abstracted for plaintiff having been 1,1J7, and for defendant 1,160. The principal question involved is the interpretation of section nine of the sixth article of the constitution. The first and sixth questions reserved for the decision of the Court are the same as the corresponding questions in the other case, and the decision of the court thereon is the same.